Citation Nr: 0024944	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-09 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to 
January 1946.  He died on October [redacted], 1998.  The 
appellant is his widow.  This appeal to the Board of Veterans' 
Appeals (Board) arises from a rating decision in November 1998 
by the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 


FINDING OF FACT

The claims file includes medical evidence of a nexus between 
the cause of the veteran's death and his service-connected 
psychiatric disability. 


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

At the time of the veteran's death, he was service connected 
for chronic anxiety neurosis with post-traumatic stress 
disorder (PTSD) features, evaluated as 70 percent disabling, 
and for residuals of a shell fragment wound of the right 
eyebrow, rated noncompensable. 

The death of a veteran will be considered as having been due 
to a service connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death; in determining whether the 
service connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(a).

In support of her claim, the appellant submitted statements 
from 2 physicians.  In an October 1998 statement, Edward N. 
Moore, MD, a cardiologist, reported that the veteran suffered 
a fairly extensive inferior/posterior myocardial infarction 
that month and, after hospitalization, died of a presumed 
ventricular rupture.  Dr. Moore noted that the veteran had 
had an underlying anxiety neurosis and offered an opinion 
that it was certainly possible that the anxiety neurosis 
contributed to his myocardial infarction and subsequent 
death.  He noted that the veteran also had diabetes, which 
certainly contributed to his death.

In a February 1999 statement, Douglas J. Hatler, MD, reported 
that on the night of his death, the veteran became short of 
breath and very anxious and went into cardiac arrest.  Dr. 
Hatler offered an opinion that the veteran's anxiety state 
was one factor, in addition to diabetes and hypertension, 
which contributed to his death.

The truthfulness of evidence is assumed when undertaking the 
well-grounded claim analysis.  King v. Brown, 5 Vet.App. 19, 
21 (1993).  Based on these medical statements (which are 
assumed to be true for well-grounded analysis purposes) 
suggesting a nexus between the cause of the veteran's death 
and his service-connected psychiatric disability, the Board 
finds that the appellant's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  


ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is well-grounded.  To 
this extent, the appeal is granted. 


REMAND

Once a well-grounded claim has been presented, VA has a duty 
to assist the appellant in the development of facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a).  The records of the 
veteran's medical treatment by Dr. Hatler and Dr. Moore and 
hospitalization in October 1998 are, the Board finds, 
pertinent to the claim and should be obtained prior to a 
final disposition of the appeal.  In addition, the Board 
believes that an opinion should be sought from a 
cardiologist, who has reviewed the veteran's psychiatric 
records in the claims file, as well the records of his last 
illness, on the issue of the relationship, if any, between 
his anxiety neurosis and his death.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  After obtaining any necessary 
releases from the appellant, the RO 
should take appropriate action to request 
copies of:  a) the records of the 
veteran's hospitalization at St. Mary's 
Medical Center in October 1998; and b) 
all pertinent treatment records by 
Douglas J. Hatler, M.D. and by Edward N. 
Moore, M.D.  All records obtained should 
be associated with the claims file.

2.  The RO should then refer the claims 
file to a VA cardiologist.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection.   After reviewing 
the claims file (to include the opinions 
of Dr. Hatler and Dr. Moore and all 
evidence obtained pursuant to the above 
paragraph 1), the examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50 percent or more 
likelihood) that the veteran's service 
connected chronic anxiety neurosis with 
PTSD features contributed to his death or 
combined to cause his death or aided or 
lent assistance to the production of his 
death.  If the examiner finds that there 
was such a relationship between the 
service-connected psychiatric disability 
and death, he or she should explain the 
way in which anxiety neurosis and death 
were related.  The examiner is expressly 
requested to address the opinions of Dr. 
Hatler and Dr. Moore and to discuss his 
or her reasons for agreeing or 
disagreeing with the opinions of those 
physicians.  

3.  After completion of the above the RO 
should review the expanded record and 
determine whether entitlement to service 
connection for the cause of the veteran's 
death is warranted.  If the benefit 
sought remains denied, the RO should 
furnish the appellant and her 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to obtain additional medical 
evidence and to assist the appellant.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter which the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 


